United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3260
                                    ___________

UNITED STATES OF AMERICA,                *
                                         *   Appeal from the United States
             Appellee,                   *   District Court for the Western
                                         *   District of Missouri.
   vs.                                   *
                                         *         [UNPUBLISHED]
ODIES M. COLE, JR.,                      *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 14, 2001
                                 Filed: June 1, 2001
                                     ___________

Before M. ARNOLD and HEANEY, Circuit Judges, and BATTEY,1 District Judge.
                          ___________


PER CURIAM.

      Odies M. Cole, Jr. (Cole) appeals the district court’s2 admission of his
confession and a statement by the victim into evidence. Cole also claims that the
government produced insufficient evidence to support the verdict. In a separate pro se


         1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
         2
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
brief, Cole makes several additional allegations, which include grand juror misconduct,
a lack of jurisdiction pursuant to the commerce clause, and ineffective assistance of
counsel.

       We review the district court’s evidentiary rulings for an abuse of discretion. See
United States v. Phelps, 168 F.3d 1048, 1054 (8th Cir. 1999). Furthermore, Cole’s
conviction must be upheld if there is substantial evidence to support the jury’s verdict.
See United States v. Sandifer, 188 F.3d 992, 995 (8th Cir. 1999) (the evidence is to be
viewed in the light most favorable to the verdict, giving the verdict the benefit of all
reasonable inferences, and reversing only if the jury must have had a reasonable doubt
concerning one of the essential elements of the crime.) Having carefully reviewed the
record, we conclude that the district court’s admission of the confession and statement
of the victim into evidence was not an abuse of discretion. We also conclude that
substantial evidence did exist to support the conviction.

       As for the separate pro se brief, we conclude that Cole’s ineffective assistance
of counsel claims should be presented in a 28 U.S.C.§ 2255 proceeding. See United
States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995). The remaining claims of Cole’s pro
se brief are dismissed as frivolous. Accordingly, without further discussion, we affirm
Cole’s conviction. See 8th Cir. R. 47B.

A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-